                                        Case 4:21-cv-00349-JSW Document 45 Filed 05/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   DEFENDERS OF WILDLIFE, et al.,            Case No. 21-cv-00344-JSW
                                                  Plaintiffs,                             21-cv-00349-JSW
                                   8
                                                                                          21-cv-00561-JSW
                                             v.
                                   9

                                  10   U.S. FISH AND WILDLIFE SERVICE, et        ORDER GRANTING MOTIONS TO
                                       al.,                                      EXTEND TIME
                                  11              Defendants.                    Re: Dkt. Nos. 38, 43, 35
                                  12   ___________________________________
Northern District of California
 United States District Court




                                  13   WILDEARTH GUARDIANS, et al.,
                                  14              Plaintiffs,

                                  15         v.

                                  16   DEBRA HAALAND, U.S. SECRETARY
                                       OF THE INTERIOR, et al.,
                                  17
                                                  Defendants.
                                  18
                                       ___________________________________
                                  19
                                       NATURAL RESOURCES DEFENSE
                                  20   COUNCIL, INC.,
                                                  Plaintiff,
                                  21
                                             v.
                                  22

                                  23   UNITED STATES DEPARTMENT OF
                                       THE INTERIOR, et al.,
                                  24              Defendants.
                                  25

                                  26

                                  27

                                  28
                                          Case 4:21-cv-00349-JSW Document 45 Filed 05/07/21 Page 2 of 2




                                              Upon consideration of the Motions to Extend Time to File Responsive Pleading filed by the
                                   1

                                   2   Sportsmen’s Alliance Foundation, Rocky Mountain Elk Foundation, Wisconsin Bear Hunters

                                   3   Association, and Michigan Bear Hunters Association (collectively, “Sportsmen Conservation

                                   4   Coalition”) and the documents submitted in support thereof, IT IS HEREBY ORDERED that the
                                   5
                                       Motion is GRANTED and the Sportsmen Conservation Coalition may file their proposed answers
                                   6
                                       to the complaints in these civil actions within seven (7) calendar days (as such period may be
                                   7
                                       extended by the operation of Rule 6, Federal Rules of Civil Procedure) after the filing of their motion
                                   8
                                       to allow their intervention in these actions as applicant defendant-intervenor.
                                   9

                                  10          IT IS SO ORDERED.
                                  11   Dated: May 7, 2021
                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                  13                                                    JEFFREY S. WHITE
                                                                                        United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
